UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported) June 11, 2014 THE PROCTER & GAMBLE COMPANY (Exact name of registrant as specified in its charter) Ohio 1-434 31-0411980 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Procter & Gamble Plaza, Cincinnati, Ohio (Address of principal executive offices) Zip Code (513) 983-1100 (Registrant's telephone number, including area code) Zip Code o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE As discussed in the following paragraph, due to the The Procter & Gamble Company's (the “Company”) planned exit from the pet care business, effective in April 2014 the Company is reporting the results of the pet care business as discontinued operations and, as such, these results have been excluded from both continuing operations and segment results.Additionally, as discussed below, the Company changed its management accounting during the final quarter of fiscal 2014 for unconsolidated investees, which impacted its segment reporting.This Form 8-K provides revised historical segment earnings and Consolidated Statements of Earnings information for the three months ended March 31, 2014, December 31, 2013, September 30, 2013, June 30, 2013, March 31, 2013, December 31, 2012 and September 30, 2012, as well as for the twelve months ended June 30, 2013 reflecting the above changes.This information in no way revises or restates the Consolidated Statements of Comprehensive Income, Consolidated Balance Sheets, Consolidated Statements of Shareholder’s Equity or Consolidated Statements of Cash Flows for the Company and consolidated subsidiaries for any period. Fiscal Year 2014 Changes In April 2014, the Company announced its intent to exit the pet care business. As part of the exit plan, the Company announced an agreement to sell its pet care operations in North America, Latin America, and other selected countries to Mars, Incorporated (Mars) for $2.9 billion in an all-cash transaction. Under the terms of the agreement, Mars will acquire our branded pet care products, our manufacturing facilities in the United States and the majority of the employees working in the pet care business. The agreement includes an option for Mars to acquire the pet care business in several additional countries.The Company expects to complete the transaction in the first half of fiscal 2015, pending the receipt of necessary regulatory approvals. The European Union countries are not included in the agreement with Mars. The Company is pursuing alternate plans to sell its pet care business in these markets. The pet care business had historically been part of the Company’s Health Care reportable segment. In accordance with applicable accounting guidance for the disposal of long-lived assets, the results of the pet care business are presented as discontinued operations and, as such, will be excluded from both continuing operations and segment results. Additionally, the pet care balance sheet positions as of June 30, 2014 will be presented as held for sale in the Consolidated Balance Sheet. During the final quarter of fiscal 2014, we changed our management accounting for unconsolidated investees. Previously, certain unconsolidated investees that are managed as integral parts of our businesses for management reporting purposes were reflected as consolidated subsidiaries in segment results, with full recognition of the individual income statement line items through before-tax earnings.Eliminations to adjust these line items to the equity method of accounting under U.S. GAAP were included in Corporate. Pursuant to this change, segment results will no longer include full recognition of the individual income statement line items of unconsolidated investees, and resulting eliminations of such amounts will no longer be included in the corporate reportable segment.The change will not impact the net earnings of the segments or total Company. The above changes are being reflected in the consolidated financial statements and segment reporting beginning in fiscal year 2014, starting with the Form 10-K that will be issued for the twelve months ending June 30, 2014.Reporting changes for both of the above items will be reflected for all historical periods presented.In advance of the Form 10-K filing, this document provides revised sales and earnings information for the affected segments and Consolidated Statements of Earnings for the three months ended March 31, 2014, December 31, 2013, September 30, 2013, June 30, 2013, March 31, 2013, December 31, 2012 and September 30, 2012, as well as for the twelve months ended June 30, 2013. This 8-K is furnished pursuant to Item 7.01 “Regulation FD Disclosure”. THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Three Months EndedMarch 31, 2014 Previously reported Revised Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings from Continuing Operations Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings from Continuing Operations Beauty $800 Grooming Health Care Fabric Care and Home Care Baby, Feminine,and Family Care Corporate Total Company THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Three Months Ended December 31, 2013 Previously reported Revised Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings from Continuing Operations Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings from Continuing Operations Beauty Grooming Health Care Fabric Care and Home Care Baby, Feminine,and Family Care Corporate Total Company THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Three Months EndedSeptember 30, 2013 Previously reported Revised Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings from Continuing Operations Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings from Continuing Operations Beauty $909 Grooming Health Care Fabric Care and Home Care Baby, Feminine,and Family Care Corporate 65 49 Total Company THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Three Months EndedJune 30, 2013 Previously reported Revised Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings from Continuing Operations Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings from Continuing Operations Beauty Grooming Health Care Fabric Care and Home Care Baby, Feminine,and Family Care Corporate 99 Total Company THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Three Months EndedMarch 31, 2013 Previously reported Revised Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings from Continuing Operations Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings from Continuing Operations Beauty $692 Grooming Health Care Fabric Care and Home Care Baby, Feminine,and Family Care Corporate 78 Total Company THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Three Months EndedDecember 31, 2012 Previously reported Revised Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings from Continuing Operations Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings from Continuing Operations Beauty Grooming Health Care Fabric Care and Home Care Baby, Feminine,and Family Care Corporate Total Company THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Three Months Ended September 30, 2012 Previously Reported Revised Net Sales
